

EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (this “Agreement”) dated as of December 21, 2007, by and
among Sentra Consulting Corp., a Nevada corporation (“Sentra”), Karat Platinum,
LLC, a New York limited liability company (“Karat”), and each of the holders of
membership interests of Karat (collectively, the “KP Holders,” and each a “KP
Holder”).


RECITALS


A. Sentra, Karat and all the KP Holders have determined that it is advisable and
for the respective benefit of Sentra and Karat that Sentra acquire KP.


B.  Pursuant to the terms and conditions of this Agreement., the KP Holders, who
in the aggregate own all of the outstanding and issued membership interests of
Karat’s capital stock (the “KP Membership Interests”), shall exchange the KP
Membership Interests owned by them for 30,000,000 newly issued restricted shares
of common stock of Sentra (the “Exchange Shares”). It is intended that the
Exchange Shares to be issued pursuant hereto will be issued to the KP Holders
under Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”) and shall not be registered under the Securities Act or any other relevant
laws or regulations.


C.  The parties hereto intend that the transaction described herein qualify as a
tax-free reorganization under Section 368 of the Internal Revenue Code of 1986,
as amended (the "Code").


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I
DEFINITIONS


1.1  Certain Definitions. As used in this Agreement and the schedules hereto,
the following terms have the respective meanings set forth below.


(a)  "Action" means any administrative, regulatory, judicial or other proceeding
by or before any Governmental Authority or arbitrator.


(b)  "Affiliate" means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms "controlled" and "controlling" have correlative meanings.
 
1

--------------------------------------------------------------------------------




(c)  "Business Day" means a day on which banks are open for business in New
York, New York.


(d)  "Claims" means any and all claims, demands or causes of action, relating to
or resulting from an Action.


(e)  "Contract" means any contract, agreement, indenture, deed of trust,
license, note, bond, mortgage, lease, guarantee and any similar understanding or
arrangement, whether written or oral.


(f)  "Employees" means individuals who provide employment or employment-type
services to Karat as of the date hereof, other than any such individuals who
cease such employment prior to the Closing, but including any such individuals
hired after the date hereof and prior to the Closing.


(g)  "Employee Benefit Plan" means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any current or former
employee, officer or director of Karat or any beneficiary or dependent thereof
that is sponsored or maintained by Karat or contribute or are obligated to
contribute, whether or not written, including without limitation any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA, any employee
pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not
such plan is subject to ERISA) and any bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, severance, employment, change of control
or fringe benefit plan, program or policy.


(h)  "Employment Agreement" means a written Contract or offer letter of Karat
with or addressed to any Employee or Former Employee pursuant to which Karat
shall, directly or indirectly, have any actual or contingent liability or
obligation to provide compensation and/or benefits on or after the Closing Date
in consideration for past, present or future services.


(i)  "Encumbrances" means security interests, liens, Claims, charges, title
defects, deficiencies or exceptions (including, with respect to Real Property,
defects, deficiencies or exceptions in, or relating to, marketability of title,
or leases, subleases or the like affecting title), mortgages, pledges,
easements, encroachments, restrictions on use, rights of-way, rights of first
refusal, conditional sales or other title retention agreements, covenants,
conditions or other similar restrictions (including restrictions on transfer) or
other encumbrances of any nature whatsoever.


(j)  "Environmental Laws" means all Laws relating to pollution or protection of
human health and safety or the environment (including ambient air, surface
water, groundwater, land surface, natural resources or subsurface strata),
including all such Laws relating to Releases or threatened Releases of Regulated
Substances into the environment or work place, or otherwise relating to the
environmental or worker health and safety aspects of manufacturing, processing,
distribution, importation, use, treatment, storage, disposal, transport or
handling of Regulated Substances, including, but not limited to, chemical
inventories in all relevant jurisdictions, and all such Laws relating to the
registration of products of Karat under the Federal Insecticide, Fungicide and
Rodenticide Act, the Food Drug and Cosmetic Act, the Toxic Substances Control
Act, the European List of Notified Chemical Substances, the European Inventory
of Existing Commercial Chemical Substances or similar Laws.
 
2

--------------------------------------------------------------------------------




(k)  "Environmental Permit" means any permit, registration, approval,
identification number, license or other authorization or filing required under
or issued pursuant to any applicable Environmental Law.


(l)  "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


(m)  "ERISA Affiliate" means any entity which would be aggregated with Karat
under Section 414 of the Code or Section 4001(b) of ERISA.


(n)  "Former Employee" means individuals who, prior to the Closing, provided
employment or employment-type services to Karat.


(o)  "GAAP" means United States generally accepted accounting principles.


(p) "Governmental Authority" means any supranational, national, federal, state
or local government, foreign or domestic, or the government of any political
subdivision of any of the foregoing, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established by a Governmental
Authority to perform any of such functions.


(q)  "Indebtedness" of any Person means, without duplication, (i) all
obligations of such Person for money borrowed; (ii) all obligations of such
Person evidenced by notes, debentures, bonds or other similar instruments for
the payment of which such Person is responsible or liable; (iii) all obligations
of such Person issued or assumed for deferred purchase price payments associated
with acquisitions, divestments or other transactions; (iv) all obligations of
such Person under leases required to be capitalized in accordance with GAAP, as
consistently applied by such Person, (v) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker's acceptance,
guarantees or similar credit transaction, excluding in all cases in clauses (i)
through (v) current accounts payable, trade payables and accrued liabilities
incurred in the ordinary course of business.
 
3

--------------------------------------------------------------------------------




(r)  "IRS" means the Internal Revenue Service of the United States of America.


(s)  "Laws" means all United States federal, state or local or foreign laws,
constitutions, statutes, codes, rules, regulations, ordinances, executive
orders, decrees or edicts by a Governmental Authority having the force of law.


(t)  "Leased Real Property" means any real property leased or subleased to Karat
and set forth (and designated as leased) in Schedule 4.18.


(u)  "Liabilities" means any and all debts, liabilities, commitments and
obligations, whether or not fixed, contingent or absolute, matured or unmatured,
direct or indirect, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whether or not required by GAAP to be reflected in financial statements
or disclosed in the notes thereto.


(v)  "Material Adverse Effect" means, with respect to a Person, any change,
effect, event, occurrence or state of facts which would reasonably be expected
to be materially adverse to the business, operations or financial condition of
such Person, and its Subsidiaries, taken as a whole, or on the ability of such
Person to consummate the transactions contemplated by this Agreement, other than
any change, effect, event, occurrence or state of facts (1) that is generally
applicable in the economy of the United States, (2) that is generally applicable
in the United States securities markets, (3) generally affecting the industry in
which Karat operates,,(4) arising from or related to an act of international
terrorism, or (5) relating to the announcement or disclosure of this Agreement
and the transactions contemplated hereby.


(w)  "Person" means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Authority.


(x)  "Regulated Substances" means any substance which is listed, defined or
regulated as a pollutant, contaminant, hazardous, dangerous or toxic substance,
material or waste, or is otherwise classified as hazardous, dangerous or toxic
in or pursuant to any Environmental Law or which is or contains any explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products (including waste
petroleum and petroleum products) as regulated under any applicable
Environmental Law.


(y)  "Release" means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata) or into or out of any property, including the
movement of Regulated Substances through or in the air, soil, surface water,
groundwater or property.
 
4

--------------------------------------------------------------------------------




(z)  "Required Consents" means, collectively, (1) each consent or novation with
respect to any Contract to which Karat is a party or by which any of its assets
are bound required to be obtained from the other parties thereto by virtue of
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby in order to avoid the invalidity of the
transfer of such Contract, the termination or acceleration thereof, giving rise
to any obligation to make a payment thereunder or to any increased, additional
or guaranteed rights of any person thereunder, a breach or default thereunder or
any other change or modification to the terms thereof, and (2) each
registration, filing, application, notice, transfer, consent, approval, order,
qualification and waiver required from any third party or Governmental Authority
by virtue of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby.
 
(aa)  “SEC” means the Securities and Exchange Commission.


(bb) "Subsidiaries" of any entity means, at any date, any Person (a) the
accounts of which would be consolidated with those of the applicable entity in
such entity's consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, or (b) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests or more than 50% of the
profits or losses of which are, as of such date, owned, controlled or held by
the applicable entity or one or more subsidiaries of such entity.


(cc)  "Tax" means any federal, state, local or foreign taxes, including but not
limited to any income, gross receipts, payroll, employment, excise, severance,
stamp, business, premium, windfall profits, environmental (including taxes under
section 59A of the Code), capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, service, service use, lease, lease use, transfer,
registration, value added tax, or similar tax, any alternative or add-on minimum
tax, and any estimated tax, in each case, including any interest, penalty, or
addition thereto, whether disputed or not.


(dd)  "Tax Benefit" means the Tax effect of any item of loss, deduction or
credit or any other item (including increases in Tax basis) which decreases
Taxes paid or required to be paid, including any interest with respect thereto
or interest that would have been payable but for such item.


(ee)  "Tax Returns" means all returns, declarations, reports, estimates,
information returns and statements required to be filed in respect of Taxes.


(ff)  "Taxing Authority" means any Governmental Authority having jurisdiction
over the assessment, determination, collection or other imposition of Taxes.
 
5

--------------------------------------------------------------------------------


 
1.2  References and Title. All references in this Agreement to articles,
sections, subsections and other subdivisions refer to the articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any section or subdivision are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
Section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender, and words in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.


1.3  Independent Counsel. Each party acknowledges that it has reviewed this
Agreement and has had the opportunity to have it reviewed by legal counsel of
its own choosing. Each of the parties hereto acknowledges that this Agreement
has been prepared jointly by the parties hereto and shall not be strictly
construed against any party hereto.



ARTICLE II
EXCHANGE; ADMINISTRATIVE STOCKHOLDER


2.1  Exchange. Subject to the terms and conditions stated herein, at the
Closing:


(a)  the KP Holders shall assign, transfer, convey, and deliver to Sentra the KP
Membership Interests and any and all rights in such membership interests to
which they are entitled, and by doing so will be deemed to have assigned all of
their respective right, title and interest in and to all such KP Membership
Interests to Sentra; and


(b)  in exchange for the KP Membership Interests, Sentra shall issue to the KP
Holders, and the KP Holders shall accept and acquire from Sentra, the Exchange
Shares (collectively, the “Exchange”). For avoidance of doubt, Sentra will not
be required to consummate the Exchange unless all, and not less than all, of the
KP Membership Interests are transferred and assigned pursuant to the foregoing
(or less amount as determined in the sole and absolute discretion of Sentra) and
the KP Holders will not be required to consummate the Exchange unless all, and
not less than all, of the Exchange Shares are issued to the KP Holders (unless a
KP Holder does not execute this Agreement or the Lock-Up Letter, in which case
only the pro rata amount of Exchange Shares shall be issued).


2.2  Exchange Ratio. Sentra shall issue to each KP Holder the number of shares
set forth opposite their name on Schedule 2.2 attached hereto. Each issued and
outstanding KP Membership Interest shall be converted into one (1) share of
common stock of Sentra.
 
6

--------------------------------------------------------------------------------




2.3  Restrictions on Transfer. Each KP Holder agrees that, during the period
commencing on the date hereof and ending on the Closing Date, such Holder will
not, directly or indirectly, offer, sell, assign, transfer, grant a
participation in, pledge, or otherwise dispose or Encumber or agree to dispose
or Encumber in any manner any of its KP Membership Interests except in
accordance with the terms of this Agreement. Any attempt by a KP Holder to
transfer or Encumber any of its KP Membership Interests in violation of the
terms of this Agreement shall be void and ineffective. Karat shall refuse to
effect any such attempted transfer or Encumbrance in its records or otherwise,
and refuse to treat any alleged transferee(s) as the holder(s) of such KP
Membership Interests.


2.4 Tax Consequences. It is intended by the parties hereto that the transactions
contemplated by this Agreement shall constitute a tax-free reorganization within
the meaning of Section 368 of the Code. The parties hereto adopt this Agreement
as a "plan of reorganization" within the meaning of Sections 1.368-2(g) and
1.368-3(a) of the regulations promulgated under the Code.


2.5  Appointment of Administrative Shareholder. Each KP Holder hereby
irrevocably constitutes and appoints, effective as of the date hereof, Gary
Jacobs or David Neuberg, acting individually (together with his permitted
successors, the “Administrative Stockholder”), as the true and lawful agent and
attorney-in-fact to: (i) enter into any agreement in connection with the
Exchange and the transactions contemplated by this Agreement, (ii) exercise any
or all of the powers, authority and discretion conferred on him under this
Agreement and any such agreement, (iii) sign stock powers and any other
instruments effecting the transfer of the KP Membership Interests at the Closing
under the terms and conditions of this Agreement, and to enter into any
amendments thereto as approved by the Administrative Stockholder, Karat and
Sentra; (iv) accept delivery of and to submit for exchange and cancellation any
KP Membership Interests, waive or amend any terms and conditions of any
agreement in connection with the Exchange and any transactions contemplated by
this Agreement, to give and receive notices on such Stockholder’s behalf and to
be his, her or its exclusive representative with respect to any matter or Claim
arising with respect to any transaction contemplated by any such agreement,
including, without limitation, the defense, settlement or compromise of any
Claim for which any Sentra Indemnitee may be entitled to indemnification, and
the Administrative Stockholder agrees to act as, and to undertake the duties and
responsibilities of, such agent and attorney-in-fact.


2.6  Exclusive Interface. Sentra and the other Sentra Indemnitees shall be
entitled to deal exclusively with the Administrative Stockholder on all matters
in connection with the Exchange and the transactions contemplated herein, and
shall be entitled to rely exclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
any KP Holder by the Administrative Stockholder, and on any other action taken
or purported to be taken on behalf of any KP Holder by the Administrative
Stockholder, as fully binding upon the KP Holder with respect to the Exchange.
 
7

--------------------------------------------------------------------------------




2.7  Limit on Liability. The Administrative Stockholder shall not be liable to
any Person for any action taken or not taken by him in good faith or for any
mistake of fact or law for anything that he may do or refrain from doing in
connection with his obligations under this Agreement (i) with the consent of KP
Holders who, as of the date of this Agreement, owned a majority of the
outstanding shares of the KP Membership Interests, or (ii) in the absence of his
own gross negligence or willful misconduct. Any action taken or not taken
pursuant to the advice of counsel shall be conclusive evidence of the absence of
gross negligence or willful misconduct. The KP Holders shall, jointly and
severally, indemnify and hold the Administrative Stockholder harmless from any
and all liability and expenses that may arise out of any action taken or omitted
by him as Administrative Stockholder in accordance with this Agreement, except
such liability and expense as may result from the gross negligence or willful
misconduct of the Administrative Stockholder.


2.8  Reliance on Signatures. The Administrative Stockholder may rely and shall
be protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties. The Administrative Stockholder shall not be liable for any other
parties’ forgeries, fraud or false representations.


2.9   Replacement. If the Administrative Stockholder shall be unable or
unwilling to serve in such capacity, his successor shall be named by those
Persons holding a majority of the shares of the KP Membership Interests
outstanding immediately prior to the Closing, subject to the approval of Sentra
in its reasonable discretion, and such successor shall serve and exercise the
powers of the Administrative Stockholder hereunder. If for any reason there is
no Administrative Stockholder at any time, all references herein to the
Administrative Stockholder shall be deemed to refer to KP Holders who hold a
majority of the KP Membership Interests outstanding immediately prior to the
Closing.


ARTICLE III
CLOSING


3.1  Date and Location of the Closing. Unless this Agreement shall have been
terminated pursuant to Article IX, the closing (the "Closing") of the
transactions contemplated hereunder shall take place at the offices of Karat, 15
Hoover Street, Inwood NY 11096 on or as promptly as practicable following
satisfaction or waiver of the conditions set forth in Sections 8.1 and 8.2, or
at such other time and place as is mutually agreed in writing by the parties
hereto. The date of the Closing is referred to herein as the "Closing Date."


3.2 Deliveries. At the Closing, (a) the Administrative Stockholder shall deliver
to Sentra, (i) an Assignment instrument, in the form attached hereto as Exhibit
A, transferring all the KP Membership Interests, in proper form for transfer to
Sentra, (ii) the Lock-Up Letter executed by each KP Holder in the form attached
hereto as Exhibit B and (iii) such other documents as may be required under
applicable law or requested by Sentra, including without limitation, any
Required Consents, as listed in Schedule 3.2, whereupon (b) Sentra will deliver
to the Administrative Stockholder in exchange therefor, certificates evidencing
the Exchange Shares to which each KP Holder is entitled to hereunder in the
amounts indicated on Schedule 2.2. If Sentra is not able to deliver the
certificates evidencing the Exchange Shares at Closing, the Company shall accept
delivery of an irrevocable instruction letter from counsel to Sentra addressed
to the transfer agent of Sentra authorizing the issuance of the Exchange Shares
with delivery thereof directly to the Administrative Stockholder. The
Administrative Stockholder will thereafter immediately deliver such certificates
to each respective KP Holder. The Exchange Shares issued upon the surrender for
exchange of the KP Membership Interests in accordance with the terms hereof
shall be deemed to have been issued in full satisfaction of all rights of the KP
Holders pertaining to such Shares. Simultaneous or as soon as practicable
following the Closing, Sentra shall cause the Exchange to be memorialized and
disclosed by making all filings or recordings required under applicable law. The
Administrative Stockholder and each of the KP Holders hereby covenant and agree
to aid Sentra, as specifically requested by Sentra, in preparing and making such
filings or recordings, at Sentra’s expense. Sentra agrees that the certificates
representing the Exchange Shares shall be delivered to the Admininstrative
Stockholder no later than 30 Business Days after Closing.
 
8

--------------------------------------------------------------------------------




3.3  Wholly-Owned Subsidiary. At and after the Closing, the Exchange will have
the effects set forth in this Agreement, and Karat shall become a wholly-owned
subsidiary of Sentra if all the KP Membership Interests are delivered.


3.4   Restrictive Legends. Certificates evidencing the Exchange Shares pursuant
to this Agreement may bear one or more of the following legends, including
without limitation, any legend required by the laws of any jurisdiction in which
a KP Holder resides, and any legend required by any applicable law, including
without limitation, any legend that will be useful to aid compliance with
Regulation D or other regulations adopted by the SEC under the Securities Act:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF KARAT


As an inducement to Sentra to enter into this Agreement and to consummate the
transactions contemplated herein, Karat, David Neuberg, Howard Slochowsky and
Gary Jacobs, jointly and severally, represent and warrant, to the best of their
respective knowledge, as of the date of this Agreement and as of the Closing
Date, to Sentra as follows:

 
4.1 Organization. Karat is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of New York. Karat
has all requisite power to own, operate and lease its business and assets and
carry on its business as the same is now being conducted.
 
9

--------------------------------------------------------------------------------


 
4.2  Capital Structure.


(a)  The KP Holders own all of the issued and outstanding shares of Karat
beneficially and of record, free and clear of any Encumbrances. There will, as
of the Closing, be no equity interests of Karat issued or outstanding other than
the KP Membership Interests. Schedule 2.2 lists all the KP Holders, and no other
Person owns, legally or beneficially, any equity of Karat. As of the Closing,
the KP Holders shall have the sole, absolute and unrestricted right, power and
capacity to exchange, assign and transfer all of the KP Membership Interests to
Sentra. Upon delivery to Sentra of the certificates representing the KP
Membership Interests at the Closing, Sentra will acquire good and valid title to
the KP Membership Interests, free and clear of any Encumbrances.


(b)  All of the KP Membership Interests are duly authorized, validly issued,
fully paid and nonassessable, and were not issued in violation of any preemptive
or similar rights. As of the Closing, there shall be no outstanding
subscriptions, options, warrants, puts, calls, agreements or other rights of any
type or other securities (a) requiring the issuance, sale, transfer, repurchase,
redemption or other acquisition of any membership interests or other equity
interests of Karat, other than the warrant issued to ABN Amro Bank N.V., a copy
of which has been reviewed by Sentra, (b) restricting the transfer of any
membership interests of Karat, or (c) relating to the voting of any membership
interests of Karat. As of the Closing, there shall be no issued or outstanding
Indebtedness of Karat having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote), upon the happening of a
certain event or otherwise, on any matters on which the equity holders of Karat
may vote.


(c) The offer and sale of the KP Membership Interests to the KP Holders was done
in compliance with all applicable Laws.


4.3  Power and Authority. Karat has all requisite power and authority to enter
into and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery, and performance of this Agreement by Karat and
the consummation by it of the transactions contemplated hereby, and the
execution, delivery and performance of the other agreements, documents and
instruments to be executed and delivered in connection with this Agreement by
Karat and the consummation of the transactions contemplated thereby, have been
duly authorized by all necessary action on the part of Karat and no other action
or corporate proceeding on the part of Karat is necessary to authorize the
execution, delivery, and performance by Karat of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by Karat and constitutes the legal, valid and
binding obligation of Karat, enforceable against it in accordance with its
terms.
 
10

--------------------------------------------------------------------------------




4.4  Conflicts; Consents and Approvals. Neither the execution and delivery by
Karat of this Agreement and the other agreements, documents and instruments to
be executed and delivered by it in connection with this Agreement, nor the
consummation of the transactions contemplated hereby and thereby, will:


(a)  conflict with, or result in a breach of any provision of, the
organizational documents of Karat;


(b)  violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of Karat or the KP Membership Interests under any of the
terms, conditions or provisions of (1) the organizational documents of Karat,
(2) any Contract to which Karat is a party or to which any of its properties or
assets may be bound, or (3) any permit, registration, approval, license or other
authorization or filing to which Karat is subject or to which any of its
properties or assets may be subject;


(c)  require any Required Consent; or


(d)  violate any order, writ, or injunction, or any decree, or Law applicable to
Karat or any of its properties or assets.
 
4.5  Subsidiaries. Karat does not own, directly or indirectly, nor entered into
any agreement, arrangement or understanding to purchase or sell any capital
stock or other equity interests in any Person or is a member of or participant
in any Person. Karat does not have any Subsidiaries.


4.6  No Material Adverse Effect. Other than as disclosed on Schedule 4.6, (a)
Karat has (1) maintained its books and records in accordance with past
accounting practice, and (2) used all reasonable commercial efforts to preserve
intact the assets and the business organization and operations of Karat, to keep
available the services of its employees and to preserve its relationships with
customers, suppliers, licensors, licensees, contractors and other persons with
whom Karat have business relations, (b) no Material Adverse Effect on Karat has
occurred, and (c) there has been no event, occurrence or development that has
had, or would reasonably be expected to have, a Material Adverse Effect on the
ability of KP Holders or Karat to timely consummate the transactions
contemplated hereby.
 
11

--------------------------------------------------------------------------------




4.7  Title to Properties. Schedule 4.7 lists all properties and assets of Karat.
With the exception of Intellectual Property, as to which only the
representations and warranties included in Section 4.10 shall apply, Karat has
good and marketable title to all of its properties and assets, real and
personal, free and clear of all Encumbrances. All equipment used by Karat is
generally in good operating condition and repair, and is adequate for the uses
to which it is being put.


4.8  Taxes. Karat has (a) duly and timely filed all Tax Returns relating to
Karat that it was required to file (taking into account any extensions of the
filing deadlines which have been validly granted) and ((b) paid all Taxes that
are shown thereon as owing or that are otherwise due and payable by it. Such
filed Tax Returns are true, correct and complete in all material respects. The
charges, accruals and reserves on the Financial Statements as of September 30,
2007 in respect of Taxes for all open fiscal periods are adequate for the
payment of all Liabilities of Karat for Taxes, and there are no unpaid
assessments for additional Taxes for any such fiscal period, which are not
reflected on the Financial Statements as of September 30, 2007.) There are no
disputes pending or threatened as to Taxes payable by Karat. There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any Taxes of Karat for any period. Karat (v) has not filed a
consent to the application of Section 341(f) of the Code, (w) has not been a
"distributing corporation" or a "controlled corporation" in a distribution
intended to qualify under Section 355(a) of the Code within the past five years,
(x) is not a party to any Tax sharing, allocation or indemnification agreement
or arrangement, (y) is not required to make any adjustments under Section 481(a)
of the Code (or any similar provision of state, local or foreign Tax law) for
any taxable year ending after the Closing Date, and (z) has not been a member of
an affiliated group filing a consolidated, combined or unitary Tax Return or has
any liability for the Taxes of any Person (other than Karat) under Treasury
Regulation §1.15026 (or any similar provision of state, local or foreign law).


4.9  Compliance with Law. Karat and each of the officers, managers, directors,
employees and agents of Karat, to the best of their knowledge, has complied in
all respects with all Laws applicable to Karat and its products and operations.
Neither Karat nor any KP Holders has received any notice from any Governmental
Authority that Karat has been or is being conducted in violation of any
applicable Law or that an investigation or inquiry into any noncompliance with
any applicable Law is ongoing, pending or threatened.


4.10  Intellectual Property.



(a)
For the purposes of this Agreement, the following terms have the following
definitions:



“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all databases and data collections and all rights therein
throughout the world; (vii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (viii) any similar or
equivalent rights to any of the foregoing anywhere in the world.
 
12

--------------------------------------------------------------------------------




“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.


“Karat Intellectual Property” shall mean any Intellectual Property or Registered
Intellectual Property that is owned by, or licensed to Karat.



(b)
Except as disclosed on Schedule 4.10(b), no Karat Intellectual Property or
product or service of Karat is subject to any Action or Claim, agreement, or
stipulation restricting in any manner the use, transfer, or licensing thereof by
Karat, or which may affect the validity, use or enforceability of such Karat
Intellectual Property.




(c)
Schedule 4.10 is a complete and accurate list or general description of all the
Karat Intellectual Property and specifies, where applicable, the jurisdictions
in which each such item of the Registered Intellectual Property has been issued
or registered or in which an application for such issuance and registration have
been filed, including the respective registration or application numbers. Each
item of the Registered Intellectual Property is subsisting, all necessary
registration, maintenance and renewal fees currently due in connection with such
Registered Intellectual Property have been made and all necessary documents,
recordations and certificates in connection with such Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Registered Intellectual Property.

 
13

--------------------------------------------------------------------------------





(d)
Except as disclosed on Schedule 4.10(c), Karat is the registered and/or record
owner of, or has license (sufficient for the conduct of its business as
currently conducted and as proposed to be conducted) to, use each item of the
Karat Intellectual Property free and clear of any Encumbrances (excluding
licenses and related restrictions).




(e)
Schedule 4.10 lists all Contracts to which Karat is a party (i) with respect to
the Karat Intellectual Property licensed or transferred to any Person or (ii)
pursuant to which a Person has licensed or transferred any Intellectual Property
to Karat.




(f)
All Contracts relating to the Karat Intellectual Property are in full force and
effect. The consummation of the transactions contemplated by this Agreement will
neither violate nor result in the breach, modification, cancellation,
termination, or suspension of such Contracts. Karat is in compliance with, and
has not breached any term of such Contracts and, to the knowledge of Karat, all
other parties to such Contracts are in compliance with, and have not breached
any term of, such Contracts. Following the Closing, Sentra will be permitted to
exercise all the rights of Karat under such Contracts to the same extent Karat
would have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments which Karat would otherwise be
required to pay.




(g)
To the best of its knowledge, Karat possesses all the Intellectual Property
rights necessary to effectuate the business and operations of Karat. To the best
of its knowledge, Karat has not infringed or misappropriated any Intellectual
Property of any third Person or engaged in unfair competition or any unlawful
trade practice.  Except as disclosed on Schedule 4.10(b), Karat has not received
notice from any third party that the operation of the business of Karat, or any
act, product or service of Karat, infringes or misappropriates the Intellectual
Property of any third party or constitutes unfair competition or trade practices
under the laws of any jurisdiction. To Karat’s knowledge, no Person has
infringed or misappropriated or is infringing or misappropriating any of the
Karat Intellectual Property.




(h)
In the exercise of its independent business judgment, Karat has taken all
reasonably prudent steps to protect the rights of Karat in its confidential
information and trade secrets that it wishes to protect or any trade secrets or
confidential information of third parties provided to Karat, and, without
limiting the foregoing, Karat has and enforces a policy requiring each employee
and contractor to execute a proprietary information/confidentiality agreement
substantially in the form provided to Sentra and all current and former
employees and contractors of Karat have executed such an agreement, except where
the failure to do so is not reasonably expected to be material to Karat.



14

--------------------------------------------------------------------------------


4.11  Environmental Matters.


(a)  Karat is in compliance with, and has at all times complied with, all
applicable Environmental Laws, and there are no facts, circumstances or
conditions, including requirements of current Environmental Laws that have been
adopted but are not yet effective, for which reserves or accruals would be
required under GAAP, as consistently applied.


(b)  Karat is not subject to any existing, pending, or threatened Action or
Claim by any Person under any Environmental Laws.


(c)   The Environmental Permits that are required for the conduct of Karat’s
business are valid, in full force and effect and enforceable according to their
terms, no proceeding is pending or threatened, to revoke, modify or terminate
such permits, and Karat is in compliance with, and have at all times complied
with, all such Environmental Permits.


4.12  Litigation. There is no Action pending or threatened against Karat, or any
executive officer, member, manager or director thereof in each case that (a)
relates to Karat, its assets, or its business other than as set forth on
Schedule 4.12, or (b) as of the date hereof, seeks, or could reasonably be
expected, to prohibit or restrain the ability of Karat to enter into this
Agreement or to timely consummate any of the transactions contemplated hereby,
and there is no reasonable basis for any such Action. There are no judgments,
decrees, agreements, memoranda of understanding or orders of any Governmental
Authority outstanding against Karat.


4.13 Contracts. Schedule 4.13 contains a complete list, as of the date hereof,
of all Contracts to which Karat is, or will be at Closing, a party or bound, or
that otherwise relate to its business or assets. Karat have made available to
Sentra or its representatives correct and complete copies of all such Contracts
with all amendments thereof. Each such Contract is, and will at Closing be,
valid, binding, and enforceable against Karat and the other parties thereto in
accordance with its terms, and is, and will at Closing be, in full force and
effect. Karat is not in default under or in breach of or is, or as of the
Closing will be, otherwise delinquent in performance under any such Contract,
and no event has occurred, or will as of the Closing occur, that, with notice or
lapse of time, or both, would constitute such a default. Each of the other
parties thereto has performed in all respects all of the obligations required to
be performed by it under, and is not in default under, any such Contract and no
event has occurred that, with notice or lapse of time, or both, would constitute
such a default. Other than as disclosed on Schedule 4.13, there are no disputes
pending or threatened in writing with respect to any such Contracts. Neither
Karat nor any other party to any such Contract has exercised any option granted
to it to terminate or shorten or extend the term of such Contract, and Karat has
not given notice or received notice to such effect. All of such Contracts will
continue to be valid, binding, enforceable and in full force and effect on
substantially identical terms following the consummation of the transactions
contemplated hereby.
 
15

--------------------------------------------------------------------------------




4.14  Employee Benefit Plans.


(a)  As of the Closing, Karat will not sponsor, maintain, contribute to, or have
any Liability under, for or with respect to, any Employee Benefit Plans
(including multiemployer plans) or any Employment Agreements other than listed
on Schedule 4.14. From and after the Closing, Sentra will not directly or
indirectly have or incur any Liabilities, whether by virtue of the transactions
contemplated by this Agreement or otherwise, with respect to or in connection
with (i) any Employee Benefit Plans or any Employment Agreements; and (ii) the
Employees or any other individuals who do or did at any time provide employment
or employment-type services for or with respect to Karat, which arose or were
incurred at any time prior to the Closing.


(b)  There does not now exist, nor do any circumstances exist that could result
in, any liability to Karat or its Affiliates following the Closing with respect
to the Employee Benefit Plans, other than as set forth on Schedule 4.14.


(c)  Karat has no liability for life, health, medical or other welfare benefits
to Former Employees or beneficiaries or dependents thereof.


(d)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (either alone or in conjunction
with any other event) result in, cause the accelerated vesting, funding or
delivery of, or increase the amount or value of, any payment or benefit to any
employee, member, manager, officer or director of Karat, or result in any
limitation on the right of Karat to amend, merge, terminate or receive a
reversion of assets from any Employee Benefit Plan or related trust or any
Employment Agreement or related trust. Without limiting the generality of the
foregoing, no amount paid or payable (whether in cash, in property, or in the
form of benefits) by Karat in connection with the transactions contemplated
hereby (either solely as a result thereof or as a result of such transactions in
conjunction with any other event) will be an "excess parachute payment" within
the meaning of Section 280G of the Code.


(e)  None of the KP Holders or its ERISA Affiliates nor any other Person,
including any fiduciary, has engaged in any "prohibited transaction" (as defined
in Section 4975 of the Code or Section 406 of ERISA), which could subject any of
the Employee Benefit Plans or their related trusts, the KP Holders or its ERISA
Affiliates, or any person that the KP Holders or Karat has an obligation to
indemnify, to any tax or penalty imposed under Section 4975 of the Code or
Section 502 of ERISA.


(f)  There are no pending or threatened Claims, lawsuits or arbitrations which
have been asserted or instituted, and no set of circumstances exists which may
reasonably give rise to a claim or lawsuit, against the Plans, any fiduciaries
thereof with respect to their duties to the Plans or the assets of any of the
trusts under any of the Plans which could reasonably be expected to result in
any liability of the KP Holders or Karat to the Pension Benefit Guaranty
Corporation, the Department of Treasury, the Department of Labor, any
Multiemployer Plan, any Plan, any participant in a Plan, or any other party.
 
16

--------------------------------------------------------------------------------


 
4.15 Labor and Employment Matters.


(a)  There are no collective bargaining agreements, union contracts or similar
agreements or arrangements in effect that cover any Employee or Former Employee
(each, a "Collective Bargaining Agreement"). With respect to any Employee, (a)
there is no labor strike, dispute, slowdown, lockout or stoppage pending or
threatened against Karat or with respect to any Employees, and Karat has not
experienced any labor strike, dispute, slowdown, lockout or stoppage; (b) there
is no unfair labor practice charge or complaint against Karat or threatened
before the National Labor Relations Board or before any similar state or foreign
agency; (c) there is no grievance or arbitration arising out of any Collective
Bargaining Agreement or other grievance procedure; and (d) no charges are
pending before the Equal Employment Opportunity Commission or any other agency
responsible for the prevention of unlawful employment practices.


(b)  Karat is in compliance in all respects with all Laws, regulations and
orders relating to the employment of labor, including all such Laws, regulations
and orders relating to wages, hours, and any similar state or local "mass
layoff" or "plant closing" Law, collective bargaining, discrimination, civil
rights, safety and health, workers' compensation and the collection and payment
of withholding and/or social security taxes and any similar tax.
 
4.16 Financial Statements.


(a)  Schedule 4.16 contains true, correct and complete copies of the audited
financial statements of Karat for the years ended as of March 31, 2007 and as of
March 31, 2006 and reviewed financial statements of Karat for the six-month
period ended as of September 30, 2007. Such financial statements (the "Financial
Statements") present fairly the financial condition of Karat as of the dates
thereof and its consolidated statements of operations and deficit and cash flows
for the periods then ended and have been prepared in accordance with GAAP
applied on a consistent basis and in conformity with all applicable rules and
regulations of the SEC.


(b)  Except (i) as disclosed or reserved against in the balance sheet portion of
the Financial Statements or (ii) as incurred after such date without violation
of Section 7.3, to the best of its knowledge Karat, its business, and its assets
are not subject to any Liabilities.


(d)  Since September 30, 2007, there has been no Material Adverse Change in the
business, operations or financial condition of Karat or any event, condition or
contingency that could reasonably be expected to result in such a Material
Adverse Effect with respect to Karat or its business other than as set forth on
Schedule 4.16.
 
17

--------------------------------------------------------------------------------




4.17 Permits; Compliance.   Karat is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted
and as it will be conducted through to the Closing (collectively, the
"Permits"). There is no Action pending, or threatened, regarding any of the
Permits and each such Permit is in full force and effect. Karat is not in
conflict with, or in material default (or would be in default with the giving of
notice, the passage of time, or both) with, or in violation of, any of the
Permits.


4.18  Real Estate.


(a)  Schedule 4.18 sets forth a list, complete and accurate in all respects, of
all real property that is, as of the date hereof, and will be as of the Closing,
owned, leased, or subleased to Karat. Karat has provided Sentra with true and
correct copies of all leases for the Leased Real Property.


(b)  Each Real Property Lease is and will be at the Closing valid, binding and
enforceable against Karat and, to the KP Holders’ knowledge, the other parties
thereto in accordance with its terms, and is in full force and effect.


(c)  As of the Closing, Karat will not be in default under, in breach of or
otherwise delinquent in performance under any Real Property Lease and, no event
has occurred, or as of the Closing will occur, which, with due notice or lapse
of time, or both, would constitute such a default.


(d) There are no leases or subleases to which Karat will be a party or bound at
Closing, as lessor, and third parties, as lessees, with respect to any of the
Real Property, except as disclosed in Schedule 4.18.


(e)  There does not exist any actual, threatened or contemplated condemnation or
eminent domain proceedings that affect any Leased Real Property.


(f)  The current use and occupancy of the Leased Real Property and the
improvements located thereon are not in violation of any material recorded
covenants, conditions, restrictions, reservations, easements or agreements
affecting the Leased Real Property.


(g)  No part of any improvement located on the Leased Real Property which is
material to its operation is dependent for its access, operation or utility on
any land, building or other improvements not included in the Real Property, and
all the Leased Real Property has sufficient access to public roads.
 
18

--------------------------------------------------------------------------------




4.19  Intercompany Services. Other than as set forth on Schedule 4.19, There are
no Contracts pursuant to which any goods, services, materials or supplies are
provided (a) by Karat, on the one hand, to the KP Holders or their Affiliates
(other than Karat), on the other hand, or (b) by the KP Holders or any of its
Affiliates (other than Karat), on the one hand, to Karat, on the other hand.


4.20 Guaranties. Karat is not directly or indirectly (a) liable, by guarantee or
otherwise, upon or with respect to, (b) obligated to provide funds with respect
to, or to guarantee or assume, any Indebtedness or other obligation of any
Person.


4.21 Full Disclosure. No representation or warranty of Karat or the KP Holders
in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading. There is no fact known to Karat or the KP Holders that has specific
application to Sentra and that materially adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition, or results of operations of Karat that has not been set
forth in this Agreement.


Any representations made herein “to the best of the knowledge” or words of
similar import shall mean the knowledge of David Neuberg, Howard Slochowsky or
Gary Jacobs.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE KP HOLDERS


As an inducement to Sentra to enter into this Agreement and to consummate the
transactions contemplated herein, each KP Holder, severally and not jointly,
represent and warrant, as of the date of this Agreement and as of the Closing
Date, to Sentra as follows:



5.1  
 Authority. The KP Holder has the right, power, authority and capacity to
execute and deliver this Agreement to which it is or will become a party, to
consummate the Exchange and the other transactions contemplated hereby and
thereby and to perform its respective obligations under this Agreement to which
it is or will become a party. This Agreement has been duly authorized, executed
and delivered by it and is enforceable against it in accordance with the terms
hereof. It has all authorizations and consents necessary for the execution and
delivery of this Agreement, and for the performance of its obligations
hereunder. If such Holder is not a natural Person, it is and at the Closing will
be duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with corporate power and authority to own,
lease and operate its properties and to conduct its business. This Agreement
constitutes the legal, valid and binding obligations of the respective KP
Holder, enforceable against such holder in accordance with the terms hereof.



19

--------------------------------------------------------------------------------


 

5.2  
Ownership. The KP Holder has, and at the Closing will have, (i) good and
marketable title to all the KP Membership Interests listed beside its name in
Schedule 2.2 (as to the applicable Holder, the “Applicable Securities”), free
and clear of all Encumbrances, and (ii) full legal right and power to sell,
transfer and deliver the Applicable Securities to Sentra in accordance with this
Agreement. The Applicable Securities are the only securities of Karat held by
the KP Holder. Upon delivery of the Applicable Securities to be exchanged by it
to Sentra in accordance with this Agreement, Sentra will receive good and
marketable title to all the Applicable Securities, free and clear of all
Encumbrances.




5.3  
Taxes. As of the Closing there are no Taxes that are required to be paid in
connection with the exchange and transfer of the KP Membership Interests to
Sentra; all Laws imposing such Taxes will have been fully complied with.




5.4  
No Conflict. None of the execution, delivery or performance of this Agreement to
which the KP Holder is or will become a party, and the consummation of the
Exchange by such Holder conflicts or will conflict with or results or will
result in any breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any
Encumbrance upon, any of its properties or assets pursuant to (i) the terms of
its organizational documents; (ii) the terms of any Contract to which it is a
party or by which it is bound or to which any of its properties is subject,
which conflict, breach, violation or default would adversely affect the Holder's
ability to perform its obligations hereunder; (iii) any statute, rule or
regulation of any Governmental Authority having jurisdiction over it or any of
its activities or properties; or (iv) the terms of any order of any arbitrator
or any Governmental Authority having such jurisdiction.




5.5  
No Consent. No consent, approval, authorization or order of, or any filing or
declaration with any Governmental Authority or any other Person is required for
the consummation by the KP Holder of any of the transactions on its part
contemplated under this Agreement.




5.6  
Investment. The KP Holder is acquiring the Exchange Shares for investment, for
such Stockholder’s own account as principal, not as a nominee or agent and not
with a view to, or for, resale, distribution or fractionalization thereof in
whole or in part. No other person has a direct or indirect interest in the
Exchange Shares to be received by the KP Holder. Further, the KP Holder does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to any third person with respect to the
Exchange Shares or any portion thereof to which the KP Holder is receiving.




5.7  
No Liquidity. The KP Holder acknowledges that the Exchange Shares delivered
pursuant to the Exchange will not be registered under the Securities Act and may
only be transferred if the shares are registered or if an applicable exemption
exists for the transfer under securities Laws. The Stockholder understands and
acknowledges that the offering of the Exchange Shares pursuant to this Agreement
is made on the basis of an exemption from registration pursuant to Section 4(2)
and/or Section 3(b) of the Securities Act and Regulation D thereunder and that
Sentra's reliance upon such exemption is predicated upon such Stockholder's
representations as set forth in this Agreement. The Stockholder acknowledges
that due to this lack of registration as well as the provisions of the Lock-Up
Agreement to which the KP Holder is bound, there may not be a market for the
Exchange Shares. Accordingly, the KP Holder has the financial ability to bear
the economic risk of the exchange, has adequate means for providing for its
current needs and personal contingencies and has no need for liquidity with
respect to the Exchange Shares.

 
20

--------------------------------------------------------------------------------


 

5.8  
Experience; Information. The KP Holder represents that: (a) it has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Exchange
Shares or is able, by reason of the business and financial experience of its
advisors to protect its interests in connection with the Exchange contemplated
herein; and (b) it has received all the information it has requested from either
the Company or Sentra and considers necessary or appropriate for deciding
whether to obtain the Exchange Shares, including without limitation, the draft
of the Current Report on Form 8-K to be filed by Sentra upon the Closing which
includes, among other information, risk factors with respect to the Company as
well as certain financial information of the Company. Moreover, the KP Holder
has been provided an opportunity for a reasonable period of time prior to the
date hereof to obtain additional information about the Company, Sentra and the
transactions contemplated hereby and all other information it has requested. The
KP Holder is not relying on the Company, Sentra or its respective affiliates or
agents with respect to the economic considerations involved in this transaction
but has relied solely on its own advisors. The KP Holder further understands
that an investment in the Exchange Shares is a speculative investment which
involves a high degree of risk and the potential loss of its entire investment.




5.9  
Agreements Regarding Membership Interests. There are no voting trusts or other
Contracts or understandings to which the KP Holder is a party with respect to
the transfer, Encumbrance, voting or registration of any the KP Membership
Interests and there are no Contracts relating to the issuance, sale or transfer
of any equity securities or other securities of Karat.



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SENTRA


As an inducement to the KP Holders and Karat to enter into this Agreement and to
consummate the transactions contemplated herein, Sentra represents and warrants,
as of the date of this Agreement and as of the Closing Date, to the KP Holders
and Karat as follows:


6.1 Organization. Sentra is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Nevada. Sentra has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.
 
21

--------------------------------------------------------------------------------




6.2  Corporate Power and Authority. Sentra has all requisite corporate power and
authority to enter into and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery, and performance of
this Agreement by Sentra and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action and no other corporate
action or corporate proceeding on the part of Sentra is necessary to authorize
the execution, delivery, and performance by Sentra of this Agreement and the
consummation by Sentra of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Sentra and constitutes the legal, valid
and binding obligation of Sentra, enforceable against Sentra in accordance with
its terms.


6.3  Conflicts; Consents and Approvals. Neither the execution and delivery by
the Sentra of this Agreement and the other agreements, documents and instruments
to be executed and delivered by any of them in connection with this Agreement,
nor the consummation of the transactions contemplated hereby and thereby, will:


(a)  conflict with, or result in a breach of any provision of, the
organizational documents of Sentra;


(b)  violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of Sentra or the Exchange Shares under any of the terms,
conditions or provisions of (1) the organizational documents of Sentra, (2) any
Contract to which Sentra is a party or to which any of their respective
properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which Sentra is subject or to which
any of its properties or assets may be subject;


(c)  require any action, consent or approval of any non-governmental third
party;


(d)  violate any order, writ, or injunction, or any material decree, or material
Law applicable to Sentra or any of its, business, properties, or assets; or
 
(e)  require any action, consent or approval of, or review by, or registration
or filing by Sentra with any Governmental Authority.
 
22

--------------------------------------------------------------------------------




6.4  Exchange Shares. As of the Closing, all of the Exchange Shares shall be
duly authorized, validly issued, fully paid and nonassessable, and not issued in
violation of any preemptive or similar rights. Upon delivery to the
Administrative Stockholder of the certificates representing the Exchange Shares
at the Closing, the KP Holders will acquire good and valid title to such shares,
free and clear of any Encumbrances, other than restrictions under applicable
securities laws.


6.5  SEC Documents. Sentra has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits to such
documents) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”). As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act
and the Securities Exchange Act of 1934, as applicable, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since the date of the last filed SEC
Document, there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a material adverse effect on
Sentra or on Sentra’s ability to consummate the transactions contemplated
hereby.  
 
ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS


7.1  Access and Information. Prior to the Closing, except to the extent
prohibited by applicable Law, Sentra, on one hand, and the KP Holders and Karat,
on the other hand, shall permit representatives of the other to have reasonable
access during normal business hours and upon reasonable notice to all premises,
properties, personnel, books, records, Contracts, commitments, reports of
examination and documents of or pertaining to, as may be necessary to permit the
other to, at its sole expense, make, or cause to be made, such investigations
thereof as the other reasonably deems necessary or advisable in connection with
the consummation of the transactions contemplated by this Agreement, and Sentra,
Karat, and the KP Holders shall reasonably cooperate with any such
investigations. No investigation by a party or its representatives or advisors
prior to or after the date of this Agreement (including any information obtained
by a party pursuant to this Section 7.1) shall diminish, obviate or cure any
breach of any representation, warranty, covenant or agreement contained in this
Agreement nor shall the conduct or completion of any such investigation be a
condition to any of such party's obligations under this Agreement.


7.2  Confidentiality. Each of the parties shall use reasonable efforts to cause
their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents, to treat as confidential and hold
in strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
Sentra or Karat, as the case may be, that is made available in connection with
this Agreement, and will not release or disclose such confidential information
to any other Person, except their respective auditors, attorneys, financial
advisors and other consultants, agents, and advisors in connection with this
Agreement. If the Closing does not occur (a) such confidence shall be maintained
by the Parties and each Party shall use reasonable efforts to cause its
officers, directors, Affiliates and such other Persons to maintain such
confidence, except to the extent such information comes into the public domain
(other than as a result of an action by such Party, its officers, directors or
such other Persons in contravention of this Agreement), and (b) upon the request
of any Party, the other Party shall promptly return to the requesting Party any
written materials remaining in its possession, which materials it has received
from the requesting Party or its representatives, together with any analyses or
other written materials based upon the materials provided.
 
23

--------------------------------------------------------------------------------




7.3 Conduct of Business. From and after the date hereof until the Closing,
except as otherwise expressly contemplated by this Agreement, Karat shall:


(a)  use reasonable commercial efforts to preserve its business, operations,
physical facilities, working conditions and its business relationships with
customers, suppliers, licensors, licensees, contractors and other persons with
whom it has significant business relations;


(b)  not knowingly take any action that would cause the representations and
warranties contained herein to be untrue in any respect.


(c)  not amend its Articles of Organization or Operating Agreement (or other
similar governing instrument);


(d)  not split, combine or reclassify any shares of its membership interests,
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its equity
interests, make any other actual or constructive distribution in respect of its
interests stock or otherwise make any payments to holders in their capacity as
such, or redeem or otherwise acquire any of its securities or any other
securities;


(e)  not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;


(f)  not create or form any Subsidiary;


(g)  not (1) incur or assume any Liability in excess of $100,000, other than the
borrowings by Karat from Sentra; (2) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other Person; (3) make any loans, advances or capital
contributions to or investments in any other Person; nor (4) pledge or otherwise
Encumber its membership interests;
 
24

--------------------------------------------------------------------------------




(h)  not acquire, sell, lease, license, transfer or otherwise dispose of any
assets in any single transaction or series of related transactions having a fair
market value in excess of $10,000 in the aggregate other than transactions
listed on Schedule 7.3(h)or that are otherwise material to it other than sales
of its products in the ordinary course of business;


(i)  not (1) acquire (by merger, consolidation or acquisition of stock or
assets) any corporation, partnership or other entity or division thereof or any
equity interest therein; (2) amend, modify, waive or terminate any right under
any material contract in any material way; nor (3) authorize any new capital
expenditure or expenditures that individually is in excess of $10,000 or in the
aggregate are in excess of $30,000;


(j)  not enter into any Contract other than in the ordinary course of business;
or


(k)  not make any change with respect to the compensation or benefits of any
officer, director or Employee or Former Employee.


From and after the date hereof until the Closing, except as otherwise expressly
contemplated by this Agreement, Sentra shall:


(a)  not knowingly take any action that would cause the representations and
warranties contained herein to be untrue in any respect.


(b)  not amend its Articles of Incorporation (or other similar governing
instrument);


(c)  not split, combine or reclassify any shares of its membership interests,
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its equity
interests, make any other actual or constructive distribution in respect of its
interests stock or otherwise make any payments to holders in their capacity as
such, or redeem or otherwise acquire any of its securities or any other
securities;


(d)  not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked; or


(e)  not acquire (by merger, consolidation or acquisition of stock or assets)
any corporation, partnership or other entity or division thereof or any equity
interest therein.
 
25

--------------------------------------------------------------------------------




(f)  not create or form any Subsidiary;


(g)  not (1) incur or assume any Liability in excess of $100,000; (2) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person; (3) make any
loans, advances or capital contributions to or investments in any other Person;
nor (4) pledge or otherwise Encumber its membership interests;


(h) not acquire, sell, lease, license, transfer or otherwise dispose of any
assets in any single transaction or series of related transactions having a fair
market value in excess of $10,000 in the aggregate or that are otherwise
material to it other than sales of its products in the ordinary course of
business;


(i) not enter into any Contract other than in the ordinary course of business;
or


(j) not make any change with respect to the compensation or benefits of any
officer, director or Employee or Former Employee.


 
7.4  Efforts to Consummate. Subject to the terms and conditions of this
Agreement, each party hereto shall use reasonable commercial efforts to take, or
to cause to be taken, all actions and to do, or to cause to be done, all things
necessary, proper or advisable as promptly as practicable to satisfy the
conditions set forth in Article VIII, and to consummate the transactions
contemplated hereby.


7.5  Further Assurances. From time to time whether before, at or following the
Closing, each party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable Laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.


7.6 No-Shop. From the date hereof until earlier of the Closing Date or the date
of the termination of this Agreement in accordance with the terms hereof,
neither the KP Holders, Karat nor its officers, managers, directors, employees,
agents, representatives and Affiliates, shall, directly or indirectly, make,
solicit, initiate or encourage submission of proposals or offers from any
Persons relating to an Acquisition Proposal (as defined below). As used herein,
“Acquisition Proposal” means any proposal or offer involving a liquidation,
dissolution, re-capitalization, merger, consolidation or acquisition or purchase
of all or substantially all of the assets of, or equity interest in, Karat or
any other similar transaction or business combination involving the same. Each
of Karat and each KP Holder shall immediately cease and cause to be terminated
all discussions or negotiations with third parties with respect to any
Acquisition Proposal, if any, exiting on the date hereof.
 
26

--------------------------------------------------------------------------------




From the date hereof until earlier of the Closing Date or the date of the
termination of this Agreement in accordance with the terms hereof, neither
Sentra nor its officers, directors, employees, agents, representatives and
Affiliates, shall, directly or indirectly, make, solicit, initiate or encourage
submission of proposals or offers from any Persons relating to any proposal or
offer involving a liquidation, dissolution, re-capitalization, merger,
consolidation or acquisition or purchase of all or substantially all of the
assets of, or equity interest in, Sentra or any other similar transaction or
business combination involving the same.


7.7  Notification by the Parties. Each party hereto shall use its reasonable
commercial efforts to as promptly as practicable inform the other parties hereto
in writing if, prior to the consummation of the Closing, it obtains knowledge
that any of the representations and warranties made by such party in this
Agreement ceases to be accurate and complete in any material respect (except for
any representation and warranty that is qualified hereunder as to materiality or
Material Adverse Effect, as to which such notification shall be given if the
notifying party obtains knowledge that such representation and warranty ceases
to be accurate and complete in any respect). Each party hereto shall also use
its reasonable commercial efforts to promptly inform the other parties hereto in
writing if, prior to the consummation of the Closing, it becomes aware of any
fact or condition that constitutes, in its reasonable judgment, a breach of any
covenant of such party as of the date of this Agreement or that would reasonably
be expected to cause any of its covenants to be breached as of the Closing Date.
Any such notification shall not be deemed to have cured any breach of any
representation, warranty, covenant or agreement made in this Agreement for any
purposes of this Agreement.


7.8  Cooperation with Respect to Financial Reporting. After the date of this
Agreement, the KP Holders and Karat shall reasonably cooperate with Sentra in
connection with Sentra's preparation of historical financial statements and
other information as required for Sentra's filings under the Exchange Act.


7.9 Release of Claims By Each Shareholder. In consideration of the transactions
contemplated hereby, as of the Closing, the KP Holders and their respective
heirs, executors, successors and assigns (the "Waiving Parties"), release, waive
and forever discharge, in all capacities, including as owners of Karat, from and
after the Closing any and all Claims, known or unknown, that the Waiving Parties
ever had, now have or may have against Karat and its officers, directors,
members, managers, employees or agents in connection with or arising out of any
act or omission of Karat or its officers, directors, members, managers,
employees, advisers or agents, in such capacity, at or prior to the Closing;
provided, however, that nothing in this Section 7.9 shall be deemed a waiver by
the Waiving Parties of any rights under this Agreement.
 
27

--------------------------------------------------------------------------------




ARTICLE VIII
CONDITIONS TO CLOSING


8.1 Conditions to KP Holders’ and Sentra’s Obligations to Close. All obligations
of the KP Holders and Karat to consummate the transactions contemplated
hereunder are subject to the fulfillment or waiver prior to or at the Closing of
each of the following conditions:


(a)  All representations and warranties of Sentra contained in this Agreement
shall be true and correct in all respects when made and shall be deemed to have
been made again at and as of the Closing and shall then be true and correct in
all respects (except that representations and warranties made as of a specified
date, shall be true and correct only as of such specified date);


(b)  Since the date hereof, there shall not have been any Material Adverse
Effect with respect to Sentra;
 
If requested by the Administrative Stockholder, he shall have received a
certificate, executed by the President of Sentra, dated as of the Closing Date,
to the foregoing effect and as to such other matters as may be reasonably
requested by the Administrative Stockholder.


(c)  Prior to or at the Closing, Sentra shall have delivered to the KP Holders
the items to be delivered pursuant to Section 3.2(b);


(d)  Sentra shall have performed in all material respects each obligation and
agreement to be performed by it, and shall have complied in all material
respects with each covenant required by this Agreement to be performed or
complied with by it at or prior to the Closing; and


(e)  The KP Holders and Karat shall have completed to their reasonable
satisfaction their business and legal due diligence investigation of Sentra, its
property, business and subsidiaries, shall not have discovered any facts,
circumstances, liabilities or conditions that, in the KP Holders' reasonable
discretion, may adversely affect the value or prospects of Sentra or that may
expose Sentra to any liability not heretofore fully disclosed to the KP Holders.


(f) The KP Holders and Karat shall have received any agreements, instruments,
certificates and any other documentation requested.


8.2  Conditions to Sentra’s Obligations to Close. All obligations of Sentra to
consummate the transactions contemplated hereunder are subject to the
fulfillment or waiver prior to or at the Closing of each of the following
conditions:


(a)  All representations and warranties of the KP Holders and Karat contained in
this Agreement shall be true and correct in all respects when made and shall be
deemed to have been made again at and as of the Closing and shall then be true
and correct in all respects (except that representations and warranties made as
of a specified date, shall be true and correct only as of such specified date);
 
28

--------------------------------------------------------------------------------




(b)  Since the date hereof, there shall not have been any Material Adverse
Effect with respect to Karat;
 
Sentra shall have received a certificate, executed by the KP Holders and the
President of Karat, dated as of the Closing Date, to the foregoing effect and as
to such other matters as may be requested by Sentra.


(c)  Prior to or at the Closing, the KP Holders and Karat shall have delivered
to Sentra the items to be delivered pursuant to Section 3.2(a);


(d)  The KP Holders and Karat shall have performed in all respects each
obligation and agreement to be performed by them, and shall have complied in all
respects with each covenant required by this Agreement to be performed or
complied with by them at or prior to the Closing;


(e)  The Administrative Stockholder shall have provided to Sentra a certificate
of good standing from the Secretary of State of New York and certified copies of
its Articles of Organization;


(f) Sentra shall have completed to its reasonable satisfaction its business and
legal due diligence investigation of Karat, its property, business and
subsidiaries, shall not have discovered any facts, circumstances, liabilities or
conditions that, in Sentra’s discretion, may adversely affect the value or
prospects of Karat or that may expose Karat to any liability not heretofore
fully disclosed to Sentra; and


(g) Sentra shall have received any agreements, instruments, certificates and any
other documentation requested, including without limitation, the legal opinion
of counsel to Karat substantially in the form of Exhibit C.



ARTICLE IX
TERMINATION


9.1  Termination. This Agreement may be terminated at any time prior to the
consummation of the Closing under the following circumstances:


(a)  by mutual written consent of Sentra and Karat or a majority of the KP
Holders;
 
29

--------------------------------------------------------------------------------




(b)  by Sentra, Karat or by a majority of the KP Holders, if the Closing shall
not have been consummated on or before December 28, 2007; provided that the
right to terminate this Agreement under this Section 9.1 shall not be available
to a party if such party's or such party's Affiliate's willful act or willful
failure to act has been the cause of or resulted in the failure of the Closing
to be consummated on or before such date;


(c ) by Sentra, if its due diligence investigation indicates that any of the
information provided for in the Agreement or in any of the information provided
by Karat or its members is inaccurate, incomplete or untrue in any way;


(d ) by Karat, if its due diligence investigation indicates that any of the
information provided for in the Agreement or in any of the information provided
by Sentra is inaccurate, incomplete or untrue in any way; or


(e)  by any party, if there shall be in effect a final, non-appealable order of
a court or government administrative agency of competent jurisdiction
permanently prohibiting the consummation of the transactions contemplated
hereby.


9.2  Termination Procedure. Written notice of any termination (Termination
Notice”) pursuant to this Article IX shall be given by the party electing
termination of this Agreement (Terminating Party”) to the other parties
(collectively, the “Terminated Party”), and such notice shall state the reason
for termination. The party or parties receiving Termination Notice shall have a
period of ten (10) days after receipt of Termination Notice to cure the matters
giving rise to such termination to the reasonable satisfaction of the
Terminating Party. If the matters giving rise to termination are not cured as
required hereby, this Agreement shall be terminated effective as of the close of
business on the tenth (10th) day following the Terminated Party’s receipt of
Termination Notice.


9.3  Effect of Termination. Upon termination of this Agreement prior to the
consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others, except that nothing contained herein shall relieve
any party from liability for its intentional breach of any representation,
warranty or covenant contained herein, or its intentional failure to comply with
the terms and conditions of this Agreement or to perform its obligations
hereunder. If it shall be finally judicially determined that termination of this
Agreement was caused by an intentional and deliberate breach of this Agreement,
then, in addition to other remedies at Law or equity for breach of this
Agreement, the party so found to have intentionally and deliberately breached
this Agreement shall indemnify and hold harmless the other parties hereto for
their respective out-of-pocket costs, including the reasonable fees and expenses
of their counsel, accountants, financial advisors and other experts and
advisors, as well as reasonable fees and expenses incident to the negotiation,
preparation and execution of this Agreement and related documentation.
 
30

--------------------------------------------------------------------------------




9.4 Expenses. The parties shall each bear their own respective expenses incurred
in connection with this Agreement and the contemplated Exchange.


ARTICLE X
INDEMNIFICATION; SURVIVAL


10.1 Indemnification by Karat and Neuberg. Karat and Neuberg, jointly and
severally, shall indemnify and hold harmless Sentra and its Affiliates,
officers, directors, stockholders, employees and agents and the successors and
assigns of all of them (the "Sentra Indemnified Parties"), and shall reimburse
the Sentra Indemnified Parties for, any loss, liability, claim, damage, expense
(including, but not limited to, costs of investigation and defense and
attorneys' fees) (collectively, "Damages"), arising from or in connection with
(a) any inaccuracy or breach of any of the representations and warranties, of
Karat or the KP Holders in this Agreement or in any certificate or document
delivered by Karat or the KP Holders pursuant to this Agreement, or any actions,
omissions or statements of fact inconsistent with in any respect any such
representation or warranty, (b) any failure by Karat or the KP Holders to
perform or comply with any agreement, covenant or obligation in this Agreement
or in any certificate or document delivered by Karat or the KP Holders pursuant
to this Agreement to be performed by or complied with by Karat or the KP
Holders, (c) any claims made by a third Person against a Sentra Indemnified
Party based upon a Contractual obligation of Karat or the KP Holders for
services performed prior to the Closing Date, (d) any claims made at any time
arising out of, or in connection with, any Environmental Laws or environmental
conditions which are based upon conditions existing prior to the Closing Date,
(e) Taxes attributable to the ownership of Karat prior to the Closing, (f) Taxes
attributable to the conduct by Karat of the business of Karat or the KP Holders’
operation or ownership of its assets with respect to all periods existing prior
to the Closing Date, (g) any claims for severance or any other compensation made
by an Employee or Former Employee with respect to all periods prior to the
Closing Date, (h) any claim made at any time by any Governmental Authority in
respect of the business of Karat for all periods prior to the Closing Date, (i)
any Liability or obligation of Karat arising or relating to the periods prior to
the Closing Date or (j) any Action or investigation by any Person relating to or
arising out of the business or operations of Karat prior to the Closing Date. 
 
10.2 Indemnification by Sentra. Sentra shall indemnify and hold harmless Karat
Platinum and its Affiliates, members, officers, directors, employees and agents
and the successors and assigns of all of them (the "Karat Indemnified Parties"),
and shall reimburse the Karat Indemnified Parties for, any Damages, arising from
or in connection with (a) any inaccuracy or breach of any of the representations
and warranties, of Sentra in this Agreement or in any certificate or document
delivered by Sentra pursuant to this Agreement, or any actions, omissions or
statements of fact inconsistent with in any respect any such representation or
warranty or (b) any failure by Sentra to perform or comply with any agreement,
covenant or obligation in this Agreement or in any certificate or document
delivered by Sentra pursuant to this Agreement to be performed by or complied
with by Sentra (c) any claims made by a third Person against a Karat Indemnified
Party based upon a Contractual obligation of Sentra for services performed prior
to the Closing Date, (f) Taxes attributable to the conduct by Sentra of the
business of Sentra or the ownership of its assets with respect to all periods
existing prior to the Closing Date, (g) any claims for severance or any other
compensation made by an Employee or Former Employee of Sentra with respect to
all periods prior to the Closing Date, (h) any claim made at any time by any
Governmental Authority in respect of the business of Sentra for all periods
prior to the Closing Date, (i) any Liability or obligation of Sentra arising or
relating to the periods prior to the Closing Date or (j) any Action or
investigation by any Person relating to or arising out of the business or
operations of Sentra prior to the Closing Date.
 
31

--------------------------------------------------------------------------------


 
10.3 Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the Closing for three years from the Closing Date,
except the representations and warranties set forth in Sections 4.8 and 4.11
which shall survive until the expiration of the applicable statute of
limitations. 
 
ARTICLE XI
MISCELLANEOUS


11.1  Notices. All notices or other communications required or permitted
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (a) if by personal delivery,
when so delivered, (b) if mailed, three (3) Business Days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent:


(1) If to Sentra:
 
Sentra Consulting Corp.
466 Central Avenue, Suite 200
Cedarhurst, NY 11516
Attn: President
 
With a copy to:


David Lubin & Associates, PLLC
26 Hawthorne Avenue
Valley Stream, New York 11580
Attn: David Lubin, Esq.

 
(2) If to Karat:


Karat Platinum, LLC
15 Hoover Street
Inwood, New York 11096
Attn: ___________________
 
32

--------------------------------------------------------------------------------




With a copy to:


Samuel Reiser, Esq.
Horowitz & Reiser
30 Broad Street
New York, NY 10004


(3)  If to a KP Holder, at the address of such KP Holder set forth on Schedule
2.2, with a copy to:

 
Samuel Reiser, Esq.
Horowitz & Reiser
30 Broad Street
New York, NY 10004




Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.


11.2  Choice of Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.


11.3  Arbitration; Jurisdiction. Any dispute between or, action or proceeding
against any of the parties hereto under, arising out of or in any manner
relating to, this Agreement and the transactions contemplated herein shall be
submitted to and adjudicated by binding arbitration under the rules of the
American Arbitration Association (“AAA”). Such arbitration shall be in New York,
New York. If there is any litigation regarding the arbitration or otherwise
relating to this section 11.3, the parties hereto irrevocably consent to the
jurisdiction of the courts of the State of New York and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Agreement, any document or instrument delivered pursuant to,
in connection with or simultaneously with this Agreement, or a breach of this
Agreement or any such document or instrument. In any such action or proceeding,
each party hereto waives personal service of any summons, complaint or other
process and agrees that service thereof may be made in accordance with Section
11.1. Within 30 days after such service, or such other time as may be mutually
agreed upon in writing by the attorneys for the parties to such action or
proceeding, the party so served shall appear or answer such summons, complaint
or other process.
 
33

--------------------------------------------------------------------------------


 
11.4 Waiver of any and all Rights to a Trial by Jury. All parties to this
Agreement unconditionally, irrevocably and expressly waive all rights to trial
by jury in any action, proceeding, suit, counterclaim or cross-claim in any
matter (whether sounding in tort, contract or otherwise) in any way arising out
of or otherwise relating to this Agreement or the transaction or the
relationships established hereunder. All parties confirm that the foregoing
waiver of a trial by jury is informed and freely made.


11.5 Entire Agreement. This Agreement and such other agreements related to this
transaction executed simultaneously herewith set forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings of the
parties relating to the subject matter hereof. No representation, promise,
inducement, waiver of rights, agreement or statement of intention has been made
by any of the parties which is not expressly embodied in this Agreement, such
other agreements, notes or instruments related to this transaction executed
simultaneously herewith, or the written statements, certificates, schedules or
other documents delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby.


11.6 Assignment. Each party's rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party's prior consent, and any such assignment or attempted assignment
shall be void, of no force or effect, and shall constitute a material default by
such party.
z
11.7  Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
Sentra, Karat and either the Administrative Stockholder or a majority of the KP
Holders, in the case of a waiver, by the party waiving compliance.


11.8 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


11.9 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
34

--------------------------------------------------------------------------------




11.10  Brokers. The parties hereto, covenant, represent, and warrant that they
have not dealt with any broker or finder in connection with this Agreement or
the transactions contemplated hereby, and no broker is entitled to receive any
brokerage commission, finder's fee, or similar compensation in connection with
this Agreement or the transactions contemplated hereby. Each of the parties
shall indemnify and hold the other parties harmless from and against all
liability, claim, loss, damage, or expense, including reasonable attorney's
fees, pertaining to any broker, finder, or other person with whom such party has
dealt.


11.11 Severability.  If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


11.12  Publicity. Karat and the KP Holders shall not issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
Sentra.


[Remainder of Page Intentionally Omitted; Signature Pages to Follow]

35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Exchange Agreement as of
the date first above written.

 

       
SENTRA CONSULTING CORP.
 
   
   
  By:   /s/ Philip Septimus  

--------------------------------------------------------------------------------

Name: Philip Septimus   Title: President

 

       
KARAT PLATINUM, LLC
 
   
   
  By:   /s/ David Neuberg  

--------------------------------------------------------------------------------

Name: David Neuberg   Title:  CEO




    By:   /s/ Howard Slochowsky  

--------------------------------------------------------------------------------

Name: Howard Slochowsky  
Title:




       

KP HOLDERS:
 
   
   
 

 
36

--------------------------------------------------------------------------------


KARAT HOLDERS:


By:
/s/ David Neuberg
 
By:
/s/ Howard Slochowksy
 
Name:

--------------------------------------------------------------------------------

David Neuberg
 
Name:

--------------------------------------------------------------------------------

Howard Slochowsky
         
By:
/s/ Yehuda Fromowitz
 
By:
/s/ Howard Leibtag
 
Name:

--------------------------------------------------------------------------------

Yehuda Fromowitz
 
 
Name:

--------------------------------------------------------------------------------

Howard Leibtag
         
By:
/s/ Jacob Davidowitz
 
By:
/s/ Gary M. Jacobs
 
Name:

--------------------------------------------------------------------------------

Jacob Davidowitz
 
 
Name:

--------------------------------------------------------------------------------

Gary M. Jacobs
         
By:
/s/ Robert Jacobs
 
By:
/s/ Samuel Jacobs
 
Name:

--------------------------------------------------------------------------------

Robert Jacobs
 
 
Name:

--------------------------------------------------------------------------------

Samuel Jacobs
         
By:
/s/ Bonnie Septimus
 
By:
/s/ Aliza Septimus
 
Name:

--------------------------------------------------------------------------------

Bonnie Septimus
 
 
Name:

--------------------------------------------------------------------------------

Aliza Septimus
         
By:
/s/ Zvi Septimus
 
By:
/s/ Philip Septimus
 
Name:

--------------------------------------------------------------------------------

Zvi Septimus
 
 
Name:

--------------------------------------------------------------------------------

Philip Septimus
         
By:
/s/ Chana Soshtain
 
By:
/s/ Abigail Septimus
 
Name:

--------------------------------------------------------------------------------

Chana Soshtain
 
 
Name:

--------------------------------------------------------------------------------

Abigail Septims
         
By:
/s/ Michal Hackel
 
By:
/s/ Talia Septimus
 
Name:

--------------------------------------------------------------------------------

Michal Hackel
 
 
Name:

--------------------------------------------------------------------------------

Talia Septimus
         
By:
/s/ Mitchell Hirth
 
By:
/s/ Sander Hirth
 
Name:

--------------------------------------------------------------------------------

Mitchell Hirth
 
 
Name:

--------------------------------------------------------------------------------

Sander Hirth
         
By:
/s/ Sidney Hirth
 
By:
/s/ Sheila Melkman
Name:

--------------------------------------------------------------------------------

Sidney Hirth
 
Name:

--------------------------------------------------------------------------------

Sheila Melkman
         
By:
/s/ Raphael Butler
 
By:
/s/ Benjamin Sporn
Name:

--------------------------------------------------------------------------------

Raphael Butler
 
Name:

--------------------------------------------------------------------------------

Benjamin Sporn
         
By:
/s/ Robert Bruckstein
 
By:
/s/ Ira Neuberg
Name:

--------------------------------------------------------------------------------

Robert Bruckstein
 
Name:

--------------------------------------------------------------------------------

Ira Neuberg
         
By:
/s/ Ben Neuberg
 
By:
/s/ Paul Lundstedt
Name:

--------------------------------------------------------------------------------

Ben Neuberg
 
Name:

--------------------------------------------------------------------------------

Paul Lundstedt
         
By:
/s/ Jackie Claybaugh
 
By:
/s/ Toby Jacobs
Name:

--------------------------------------------------------------------------------

Jackie Claybaugh
 
Name:

--------------------------------------------------------------------------------

 Toby Jacobs
         
By:
/s/ Eli Neuberg
 
By:
/s/ Benjie Brecher
Name:

--------------------------------------------------------------------------------

Eli Neuberg
 
Name:

--------------------------------------------------------------------------------

Benjie Brecher
         

 

--------------------------------------------------------------------------------


 
By:
/s/ Sidney Teichman
 
By:
/s/ Sharon Lamonica
Name:

--------------------------------------------------------------------------------

Sidney Teichman
 
Name:

--------------------------------------------------------------------------------

Sharon Lamonica
         
By:
/s/ Nancy Hiller
 
By:
/s/ Simon Eisenfeld
Name:

--------------------------------------------------------------------------------

Nancy Hiller
 
Name:

--------------------------------------------------------------------------------

Simon Eisenfeld
         
By:
/s/ Shira Shrier
 
By:
/s/ Mark Feuer
Name:

--------------------------------------------------------------------------------

Shira Shrier
 
Name:

--------------------------------------------------------------------------------

Mark Feuer
         
By:
/s/ Jodi Waterman
 
By:
/s/ Samuel Reiser
Name:

--------------------------------------------------------------------------------

Jodi Waterman
 
Name:

--------------------------------------------------------------------------------

Samuel Reiser
         
By:
/s/ Nelson Goodman
 
 
 
 
Name:

--------------------------------------------------------------------------------

Nelson Goodman
 
 
 
 